DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9, 13, 15-19, 21, and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Harkenrider (US3038202A). Harkenrider teaches: ahoneycomb extrusion die [Fig. 11, #12] comprising: a feed hole plate [Fig. 5, #26] comprising feed holes [Fig. 5, #44] that extend through the feed hole plate, from an input surface of the feed hole plate to an opposing output surface of the feed hole plate [see Fig. 4, 6, 8, 9]; and a pin assembly comprising pins [Fig. 6, #27] disposed on an output surface of the feed hole plate, one or more of the pins comprising: a head [Fig. 10, #50] comprising alignment surfaces [Fig. 10, #60] configured to align the pins, flow surfaces [Fig. 10, #66] disposed between the alignment surfaces, and a tapered portion [column 3, lines 61-62] comprising a contact surface [see Fig. 11-14], wherein the contact surface comprises a first width that is less than or equal to a distance between adjacent feed holes, such that the contact surfaces do not overlap the feed holes, and wherein a second width between opposing alignment surfaces is greater than the first width; a tail [Fig. 10, #52] connected to the head [Fig. 10, #50]  and extending away from the feed hole plate; and a first groove [Fig. 10, #54] disposed between the head and the tail, wherein the alignment surfaces of the pins contact adjacent pins, such that the tails of adjacent pins 
The prior art of record does not reasonably disclose, teach, or suggest the first cross-sectional width, such that the head is tapered by the tapered portion from the second cross-sectional width at the alignment surfaces to the first cross-sectional width at the contact surface in combination with the limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA ANN THOMAS whose telephone number is (571)272-3219.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/A.A.T./Examiner, Art Unit 1742                                                                                                                                                                                                        
/NAHIDA SULTANA/Primary Examiner, Art Unit 1743